DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 1/6/22, claims 8-14 are currently pending in the application.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 8-12, drawn to a polyamide resin composition,
ii.	Group II, claim(s) 13, drawn to a molded article, 
iii.	Group III, claim(s) 14, drawn to a process for preparing polyacetal resin composition
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III includes a polyamide resin composition.  Regarding this feature, Scheffer et al. (US 2011/0086206 A1) teach compositions comprising a carbonaceous filler, a polymeric binder, and at least one organic compound having at least one charged functional group (Ab.), wherein the polymeric binder may be a polyamide ([0016, 0019], ref. claims 9, 10), the at least one organic compound may be ammonium salt of dicarboxyl acids which fall within the scope of the claimed invention ([0007-0013], ref. claims 1-3). The reference further teaches the charged organic compound in an amount of about 1 to about 75 wt.%, based on the total wt. of the charged organic compound and carbonaceous filler, and carbonaceous filler in an amount of about 1 to about 98 wt. %, based on the total amount of carbonaceous filler and binder [0047-0052].
Although the prior art fails to disclose a polyamide resin composition comprising a polyamide and an ammonium salt of the dicarboxylic acid within the claimed range in one single embodiment as in the claimed invention, given the explicit teaching on polyamide as a binder and the generic teaching a genus of on ammonium salts and overlapping amounts thereof in the composition, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition as in the claimed invention (claim 8). 
Thus, the common technical feature of presently cited claims in Groups I to III fails to define a contribution over Scheffer et al., the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

During a telephone conversation with Applicant’s representative, Ms. Leslie Hood on behalf of Mr. Daniel Christenbury, on 4/27/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 8-12. Affirmation of this election must be made by applicant in replying to this Office action. Claim 13 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (US 2011/0086206 A1).
Scheffer teaches compositions comprising a carbonaceous filler, a polymeric binder, and at least one organic compound having at least one charged functional group (Ab.), wherein the polymeric binder may be a polyamide ([0016, 0019, ], ref. claims 9, 10), the at least one organic compound may be an ammonium salt of dicarboxyl acids such as adipic acid, 1,7-hepatnoic acid, 1,8-octanoic acid, 1,9-nonanedioic acid, 1,11-undecanoic acid or 1,12-dodecanoic acid (read on ammonium salt of C6-C12 aliphatic dicarboxylic acid (B)) ([0007-0013], ref. claims 1-3). The reference further teaches the charged organic compound in an amount of about 1 to about 75 wt.%, based on the total wt. of the charged organic compound and carbonaceous filler, and the carbonaceous filler in an amount of about 1 to about 98 wt. %, based on the total amount of carbonaceous filler and binder, melt-mixed blends of the composition, and articles formed by conventional techniques, including extrusion and ram extrusion [0047-0052].
The prior art is silent with regard to a polyamide resin composition comprising polyamide and the claimed amount of ammonium salt in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the explicit teaching on polyamide as a polymer binder, the teaching on a genus of on ammonium salts, including those of claimed dicarboxylic acids as the charged organic compound, and given the teaching on useable amounts of carbonaceous and at least one organic compound in compositions comprising a carbonaceous filler, a polymeric binder, and at least one organic compound as essential components, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polyamide resin composition comprising a polyamide, and an ammonium salt of a dicarboxylic acid within the scope of claim 8 in any amount within the disclosed range, including in amounts that fall within the claimed range (obviates claim 8).
With regard to claim 10, given that Scheffer teaches a carbonaceous filler amount in the composition may be as low as about 1 wt.% [0047], it would have been obvious to a skilled artisan to melt blend or extrusion mold Scheffer’s compositions comprising any of the disclosed polyamide and an ammonium salts, including those within the scope of the claimed invention under appropriate molding/extruding conditions, and reasonably expect the same to provide for a sea-island structure, comprising a sea phase of polyamide resin alone and an island phase of ammonium salt alone, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (US 2011/0086206 A1), in view of Ogawa et al. (US 20120065327 A1).
The discussion with regard to Scheffer from paragraphs 9 and 13 above are incorporated herein by reference.
Scheffer is silent with regard to an amide group concentration (claim 9), a sea island structure (claim 10), a phosphorus-containing compound (claim 11) and ratio of phosphorus-containing compound to ammonium ions of ammonium salt (claim 12) as in the claimed invention.
With regard to claim 9, disclosed polyamides in Scehffer [0018] overlap in scope with polyamides disclosed in the present specification [0018], and the calculated amide group concentration per equation in [0020] of the present specification overlaps with the claimed range (for e.g. for nylon 6,6, the amide group conc.= 2/(146.4+116.21-18) x 1000= 8.196).
With regard to claim 11, Ogawa teaches that when a phosphorus atom-containing compound (reads on (C)) is added at a concentration of 50 to 1000 ppm to the polycondensation reaction system, it acts as an antioxidant and prevents coloration of polyamide owing to oxygen existence, provides for a polyamide free of gelation and having a good outward appearance [0034-0038].
With regard to claim 12, Scheffer teaches an ammonium salt amount that encompasses the claimed range, while Ogawa teaches a phosphorus-containing compound in an amount that falls within the claimed range, thereby obviating the claimed ratio.
Given the teaching in Scheffer on compositions comprising polyamide resins and ammonium salt of a carboxylic acid, the teaching in Ogawa on advantages of including a phosphorus atom-containing compound within the claimed range, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Ogawa’s phosphorus atom-containing compound in preparing Scheffer’s polyamide resins and thereby arrive at the claimed invention (claims 9, 11 and 12). 
With regard to claim 10, given that Scheffer teaches a carbonaceous filler amount in the composition may be as low as about 1 wt.% [0047], it would have been obvious to a skilled artisan to melt blend or extrusion mold Scheffer’s compositions comprising a polyamide prepared by including Ogawa’s phosphorus-containing compound, and an ammonium salt within the scope of the claimed invention under appropriate process conditions, and reasonably expect the same to provide for a sea-island structure, comprising a sea phase of polyamide resin alone and an island phase of ammonium salt alone, absent evidence to the contrary. As stated in paragraph 14 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (US 2013/0197145 A1) teach a thermoplastic melt-mixed composition including a polyamide resin and a polyacid metal salt, such as those of malic acid, tartaric acid and citric acid.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762